Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowing claim 6 is the following limitations in combination with the rest of the limitations of claim 6 were not taught/reasonably suggested in the prior art:
“the cover includes a first through-hole, through which the first terminal and the first lead wire extend, and a second through-hole, through which the second terminal and the second lead wire extend, and the second through-hole is spaced from the first through-hole”.
The closest prior art was Hayashi (US 20150236570) in view of Suzuki (JP 2014138489).  Hayashi teaches:
6. (New) A drive device 10 comprising: 
a housing 21; 
a stator 22 that is fixed in an inside of the housing; 
a rotor 24 that is configured to be rotatable relative to the stator (via bearings 32 & 42 and shaft 25); 
a cover 70 that is placed at an outside of the housing and is installed to an outer wall of the housing (annotated figure below); 

a terminal 12 that extends from the control unit and extends through the cover; and 
a lead wire 11 that extends from the coil 23 and extends through the housing and the cover, wherein: 
the lead wire 12 is electrically connected to the terminal at an outside of the cover (in cap 90); 
the coil is one of a first coil and a second coil of the stator (evidenced by 6 lead wires, fig 2); 
the terminal is one of a first terminal, which extends from the control unit and corresponds to the first coil (evidenced by 6 lead wires, fig 2), and a second terminal, which extends from the control unit and corresponds to the second coil (evidenced by 6 lead wires, fig 2); 
the lead wire is one of a first lead wire (evidenced by 6 lead wires, fig 2), which extends from the first coil and is electrically connected to the first terminal, and a second lead wire (evidenced by 6 lead wires, fig 2), which extends from the second coil and is electrically connected to the second terminal; but does not teach that i) the cover includes a first through-hole, through which the first terminal and the first lead wire extend, and a second through-hole, through which the second terminal and the second lead wire extend, and the second through-hole is spaced from the first through-hole.


For similar reasons claim 15 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832